DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                BOYES, FARINA & MATWICZYK, P.A.,
                            Appellant,

                                     v.

          GLENN SANDS and SUN HOLDINGS CAPITAL, LLC,
                           Appellees.

                               No. 4D18-2741

                               [March 7, 2019]

   Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen, Judge; L.T. Case
No. 502017CA004000XXXXMB.

    John Farina of Boyes, Farina & Matwiczyk, P.A., Palm Beach Gardens,
for appellant.

  Jerry K. McKim, of Wyland & Tadros, LLP, West Palm Beach, for
appellees.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.